                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION

                                           No. 7:19-MJ-1096-RJ

UNITED STATES OF AMERICA,                           )
                                                    )
        V.                                          )
                                                    )                   ORDER
SUZAN MARIE MORAN,                                  )
                                                    )
                 Defendant.                         )

        This matter is before the court on the Defendant' s unopposed motion to continue the change

of plea hearing set for March 27, 2020. 1 [DE-23]. For good cause shown, the motion is allowed,

and this matter is continued to Thursday, June 11, 2020 at 10:00 a.m. in Wilmington, North

Carolina. The court finds that the ends of justice served by granting this continuance outweigh the

best interests of the public and defendant in a speedy trial. It is therefore ordered further that the

period of delay necessitated by this continuance is excluded from the speedy trial computation

pursuant to 18 U.S.C. § 3161(h)(7)(A).

        SO ORDERED, this 25th day of March 2020.




        1
          Defendant's motion and amended motion for change of plea [DE-21 , -22], which also seek to continue the
change of plea hearing, are denied as moot.
